Petition denied by unpublished PER CURIAM opimon.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Floyd Junior Powell petitions for a writ of mandamus seeking an order compelling the district court to act on his 28 U.S.C. § 2255 motion that was filed on November 4, 2002. Our review of the docket reveals that the district court dismissed Powell’s § 2255 motion on December 2, 2004, and we dismissed his appeal of the order on April 14, 2006. Accordingly, we deny the mandamus petition. We grant leave to proceed in forma pauperis. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DENIED.